DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Claim 1 has been amended
Claims 1-10 and 21-23 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2011/0073513) in view of Hansson (US 2007/0244455) in view of Otsubo (US 2002/0087140) in view of Roessler (US 4,762,521).

1, 5: Weisman discloses a package comprising at least one stack of compressed absorbent articles, wherein each absorbent article extends in longitudinal direction and a transversal direction (fig. 1), and comprises: a top sheet 18; a back sheet 20;

an absorbent core 14 between the top sheet and the back sheet, wherein the absorbent core comprises an absorbent layer in a core wrap 60, 62, the absorbent layer comprising an absorbent material and having a longitudinally extending central portion, a first side portion (left side longitudinal and delineated line of 14) disposed transversally outward of the central portion and a second side portion (right-side longitudinal and delineated line of 14) disposed transversally outward of the central portion on another side of the central portion ([0065] also fig. 2);

wherein in the package, the articles are folded and are compressed at an In-Bag Compression Rate of from 5% to 50% ([0090-0091]);

(fig. 1).

Weisman fails to disclose folding guides. Hansson teaches wherein the absorbent core 5 side portions having a proximal edge wherein each proximal edge is convex and the distal edge of each side portion is concave so that the side portions are crescent-shaped and further comprises a first folding guide 17 between the central portion and the first side portion, and a second folding guide 18 between the central portion and the second side portion ([0052]; fig. 1);

wherein each of the first folding guide and the second folding guide are substantially free of absorbent material [0053]; 

wherein each of the first folding guide 17 and the second folding guide 18 substantially continuously extend from a first location of a longitudinally-extending side edge 8 (upper to lower side) of the absorbent core 5 to a second location of the longitudinally-extending side edge 9 (upper to lower side) of the absorbent core;

wherein, when the absorbent core is folded along the folding guides, the central portion and the side portions, the side portions forming upstanding sidewalls for the basin (abstract, [0054] also fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Weisman to include the guides of Hansson in order to maintain comfortable leg and crotch position for the user.

Weisman fails to disclose a specific shape for the absorbent core layer. Otsubo teaches an absorbent layer 33 having a central portion having opposing longitudinally-extending side edges, wherein each longitudinally-extending side edge comprises a recess, 

wherein each absorbent layer further comprises a first side portion disposed transversally outward of the central portion in a crotch region and a second side portion disposed transversally outward of the central portion on another side of the central portion in the crotch region;




    PNG
    media_image1.png
    371
    482
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the absorbent core of Weisman to include the curved core of Otsubo in order to decrease discomfort while wearing the product.

Weisman-Hansson-Otsubo discloses recessed edges that form single wings as seen in fig. 2 of Otsubo, however multiple winglets per side are not taught. Roessler teaches an absorbent core 16 having multiple winglets 56 formed on the absorbent core (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the wings of Weisman-Hansson-Otsubo to include the winglets of Roessler in order to reduce the stiffness of the side margins.

2: Weisman-Hansson-Otsubo discloses the package of claim 1, wherein the absorbent core is substantially free of cellulose fibers (Weisman; abstract).



4: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 3, wherein the articles in the package have an In-Bag Stack Height of 84 mm to 120 mm (Weisman; [0111]) and table.

6: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 5, comprising an auxiliary glue between (i) at least one of the top layer or bottom layer of the core wrap and (ii) the absorbent layer (Weisman; [0034]).

7: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 1, wherein each absorbent article further comprises a front elastic waist feature and/or a back elastic waist feature (Weisman; [0052]).

8: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 1, wherein each absorbent article further comprises a pair of barrier leg cuffs and/or a pair of gasketing cuffs (Weisman; [0052]).

9: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 1, wherein each absorbent article further comprises a liquid management layer 54 between the top sheet and the absorbent core (Weisman; [0062]).

10: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 9, wherein the liquid management layer comprises folding guides 24 that at least partially superpose the folding guides of the absorbent core (Weisman; fig. 1).

22: Weisman-Hansson-Otsubo-Roessler discloses the package of claim 1, wherein the topsheet 6 is bonded to at least one folding guide 17, 18 (Hansson; fig. 2).

.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman (US 2011/0073513) in view of Hansson (US 2007/0244455) in view of Otsubo (US 2002/0087140) in view of Roessler (US 4,762,521) in view of Hundorf (US 2008/0312624).

21: Weisman-Hansson-Otsubo-Roessler discloses the claimed invention as applied to claim 1 but fails to disclose a tri-folded product. Hundorf teaches the package of claim 1, wherein the articles are tri-folded with a first fold line 304 and a second fold line 306, wherein one or both of the first and second fold lines are placed outside of the side portions towards a front edge and/or towards a back edge of the core (fig. 15a-15c). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the folding configuration of Weisman-Hansson-Otsubo-Roessler to include the tri-fold configuration of Hundorf in order to allow more products to be packaged and shipped.
  

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735